o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-132871-12 uil the honorable silvestre reyes member u s house of representatives north mesa suite el paso texas attention ---------------- dear congressman reyes i am responding to your inquiry dated date on behalf of one of your constituents your constituent a u s citizen asked about the tax treatment of funds he would like to transfer from a tax-favored retirement account in peru to an ira in the united_states in general a foreign_account does not meet the requirements of the internal_revenue_code for a tax-deferred rollover from the foreign_account to a u s tax-favored retirement account such as an ira or a 401_k_plan as a result an ira or 401_k_plan cannot accept such a transfer even if an ira accepts such a transfer in error the transfer to the ira will not prevent the distribution from the foreign retirement account from being subject_to u s income_tax i hope this information is helpful please contact me at --------------------- if you would like to discuss this issue further sincerely lauson c green branch chief qualified_plans branch cc tege eb qp1
